Exhibit 10.1

EXECUTION VERSION

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of December 30, 2015 (this “Agreement”) is
made by American Airlines, Inc., a Delaware corporation (the “American”) and
American Airlines Group Inc. (“AAG”) for the benefit of Citicorp North America,
Inc., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders pursuant to Section 6.8 of the Loan Agreement (as defined below) in
connection with the merger of (i) US Airways, Inc., a Delaware corporation (“US
Airways”), with and into American, with American being the surviving entity and
(ii) US Airways Group, Inc. (“USAG”) with an into AAG, with AAG being the
surviving entity (the “Internal Restructuring”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Loan Agreement.

WHEREAS, US Airways and/or USAG are party to (i) that certain $1,600,000,000
Loan Agreement, dated as of May 23, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among US Airways, AAG, the direct and indirect Subsidiaries of AAG and
certain other affiliates of the Borrower party thereto from time to time, the
Lenders party thereto and the Administrative Agent for the Lenders, (ii) that
certain Guaranty dated as of May 23, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) by and
among US Airways, each other grantor from time to time party thereto and the
Administrative Agent, (iii) that certain Security Agreement dated as of May 23,
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) by and among US Airways, each other
grantor from time to time party thereto and the Administrative Agent, (iv) that
certain Spare Parts Mortgage and Security Agreement dated as of May 23, 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Mortgage”) by and among US Airways, each other grantor from time
to time party thereto and the Administrative Agent, (v) that certain Leasehold
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing (Arizona) dated as of August 12, 2013 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Leasehold
Deed of Trust”) by US Airways to Fidelity National Title Insurance Company, as
trustee, for the benefit of the Administrative Agent, and (vi) that certain
Slot, Gate and Route Security Agreement dated as of May 23, 2013 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “SGR Security Agreement”) by and amount US Airways, each other grantor from
time to time party thereto and the Administrative Agent.

WHEREAS, as of December 30, 2015 (the “Effective Date”), US Airways, American,
USAG and AAG consummated the Internal Restructuring and American and AAG wish to
enter into this Agreement to evidence American’s assumption of US Airways’
Obligations and AAG’s assumption of USAG’s Obligations under the Loan Agreement
and the other Loan Documents.

WHEREAS, in connection with the Internal Restructuring, American and AAG intend
to file or cause to be filed within four (4) months following the date of the
Internal Restructuring, amendments to any UCC financing statements previously
filed in respect of the Loan Documents in order to change the name of the debtor
to American Airlines, Inc. or American Airlines Group Inc., as applicable.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by American, American, intending legally to be bound, hereby agree
as follows:

1. Assumption. Pursuant to Section 6.8 of the Loan Agreement, by the execution
of this Agreement: (a) American hereby (i) agrees for the benefit of the
Administrative Agent and the Lenders that, as of the Effective Date, American
assumes and undertakes the due and punctual performance and observance of all of
the liabilities and obligations of US Airways, whenever accrued, pursuant to the
Loan Agreement, and each of the other Loan Documents to which US Airways is a
party and (ii) confirms that American (x) shall be deemed the party named as
“Principal Obligor,” “Borrower” or “Grantor”, as applicable, for all purposes of
the applicable Loan Agreement and each Loan Document and (y) shall be bound by,
and shall perform and observe, all of the terms of each of the Loan Documents as
if therein named the Principal Obligor, Borrower or Grantor, as applicable, and
(b) AAG hereby agrees for the benefit of the Administrative Agent and the
Lenders that, as of the Effective Date, AAG assumes and undertakes the due and
punctual performance and observance of all of the liabilities and obligations of
USAG, whenever accrued, pursuant to the Loan Agreement, and each of the other
Loan Documents to which USAG is a party.

2. Agreement and Consent to File. American and AAG each agree that it shall
make, or shall cause its representatives or agents on its behalf to make, all
filings and recordings, including any filing under the UCC, as are necessary to
evidence the Internal Restructuring and all filings necessary in order to
preserve and protect the rights of the Administrative Agent under the Loan
Agreement and the other Loan Documents and the Administrative Agent hereby
consents to such filings and recordings. American hereby confirms that within
the applicable period required by Law, it shall take all necessary steps to
maintain the perfection of any security provided by US Airways.

3. Representations and Warranties. Each of American and AAG hereby represents
and warrants that as of the date of this Agreement:

 

  (a) Each of American and AAG is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, is a
Citizen of the United States and has the corporate power and authority to enter
into and perform its obligations under this Agreement and the Loan Agreement and
the other Loan Documents;

 

  (b) the execution, delivery and performance by each of American and AAG of
this Agreement (i) have been duly authorized by all necessary corporate action
on the part of American or AAG, as applicable; and (ii) do not require any
stockholder approval, except such as has been duly obtained, and do not and will
not violate the certificate of incorporation or bylaws of American or AAG, as
applicable, or any current law, governmental rule, regulation, judgment or order
binding on American or AAG, as applicable; and



--------------------------------------------------------------------------------

  (c) this Agreement has been duly executed and delivered by each of American
and AAG, and this Agreement, the Loan Agreement and the other Loan Documents to
which American or AAG is a party constitute the legal, valid and binding
obligations of American and AAG enforceable against American and AAG in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors or lessors generally and general principles of equity.

4. Notices. American’s address for notices given to the Borrower under the Loan
Documents is:

 

 Address:   American Airlines, Inc.   4333 Amon Carter Boulevard   Mail Drop
5662   Fort Worth, Texas 76155   United States of America  Tel:   +1 817
963-1234  Fax:   +1 817 967-4318  Attention:   Treasurer

5. Miscellaneous.

 

  (a) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

 

  (b) No term or provision of this Agreement may be amended, modified or
supplemented orally, but only by an instrument in writing signed by the party
against which the enforcement of the amendment, modification or supplement is
sought.

 

  (c) THIS AGREEMENT AND ANY CLAIM RELATED HERETO, WHETHER IN TORT OR IN
CONTRACT, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK. THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK.

 

  (d)

In relation to any legal action or proceeding arising out of or in connection
with this Agreement or any Loan Document, the subject matter hereof or thereof
or any of the transactions contemplated hereby or thereby, American, AAG and
each of the parties, to the maximum extent permitted by applicable law,
(i) irrevocably



--------------------------------------------------------------------------------

  submits itself to the non-exclusive jurisdiction of each of the Supreme Court
of the State of New York, New York County and the United States District Court
for the Southern District of New York, each sitting in the Borough of Manhattan,
and other courts with jurisdiction to hear appeals from such courts and
(ii) waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or any Loan Document or
the subject matter hereof or thereof or any of the transactions contemplated
hereby or thereby may not be enforced in or by such courts.

 

  (e) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
This Agreement may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually signed originals and shall be binding on each party hereto.

6. Further Assurances. American and AAG agree to perform any further acts and
execute and deliver any additional documents and instruments that may be
necessary or reasonably requested by the Administrative Agent to carry out the
provisions of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, American and AAG have executed this Assumption Agreement as
of the date first above written.

 

American Airlines, Inc. By  

/s/ Thomas T. Weir

Name:   Thomas T. Weir Title:   Vice President and Treasurer American Airlines
Group Inc. By  

/s/ Thomas T. Weir

Name:   Thomas T. Weir Title:   Vice President and Treasurer

 

Signature Page to Assumption Agreement (Citicorp North America, Inc.)



--------------------------------------------------------------------------------

ACKNOWLEDGED: CITICORP NORTH AMERICA, INC., as Administrative Agent By:  

/s/ Scott Slavik

Name:   Scott Slavik Title:   Vice President

 

Signature Page to Assumption Agreement (Citicorp North America, Inc.)